Name: Commission Implementing Regulation (EU) 2016/15 of 7 January 2016 approving the control programme of the former Yugoslav Republic of Macedonia for Salmonella in laying hens and amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the former Yugoslav Republic of Macedonia in the list of third countries from which table eggs may be introduced into the Union (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: international trade;  animal product;  agricultural activity;  Europe;  tariff policy;  trade;  health;  agricultural policy
 Date Published: nan

 8.1.2016 EN Official Journal of the European Union L 5/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/15 of 7 January 2016 approving the control programme of the former Yugoslav Republic of Macedonia for Salmonella in laying hens and amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the former Yugoslav Republic of Macedonia in the list of third countries from which table eggs may be introduced into the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8, points 3 and 4 of Article 8 and Article 9(2)(b) and Article 9(4) thereof, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (2), and in particular Article 10(2) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (3), and in particular Article 11(1) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (4) provides that poultry and poultry products (the commodities) are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the veterinary certification requirements for the commodities concerned. Those requirements take into account whether or not specific conditions are required due to the disease status of those third countries, territories, zones or compartments. Those specific conditions, as well as the model veterinary certificates required to accompany imports of those commodities, are set out in Part 2 of Annex I to that Regulation. (3) Regulation (EC) No 2160/2003 lays down rules for the control of Salmonella in different poultry populations in the Union. It provides that admission to, or retention on, the lists of third countries provided for in Union legislation, for the relevant species or category, from which Member States are authorised to import table eggs from poultry covered by that Regulation is subject to the submission to the Commission by the third country concerned of a control programme for Salmonella with equivalent guarantees to those contained in the national control programmes for Salmonella in the Member States. Guarantees and information in that regard are also included in the relevant model veterinary certificates for those commodities set out in Part 2 of Annex I to Regulation (EC) No 798/2008. (4) The former Yugoslav Republic of Macedonia (5) has introduced a request for the authorisation of imports of eggs for human consumption and poultry meat into the Union. The Commission has positively evaluated the submitted information as regards the animal health conditions in that third country required for import and transit of these commodities. The animal health requirements for imports of fresh poultry meat to the Union are more stringent than those for eggs for human consumption due to the possible increased risk for disease transmission linked to that commodity. An audit of the Food and Veterinary Office is scheduled for 2016 in order to fully assess the poultry health status and conditions for imports of poultry meat. Pending that audit, it is appropriate to limit the authorisation of imports into the Union to table eggs for human consumption. (5) The former Yugoslav Republic of Macedonia has submitted to the Commission its control programme for Salmonella in laying flocks of Gallus gallus. This programme was found to provide guarantees equivalent to the guarantees provided for in Regulation (EC) No 2160/2003 and should therefore be approved. (6) The former Yugoslav Republic of Macedonia is listed in Commission Decision 2011/163/EU (6) and has a residue monitoring plan approved for eggs. (7) As a consequence of the equivalence of the control programme for Salmonella, the imports of table eggs from the former Yugoslav Republic of Macedonia should be authorised. The entry for former Yugoslav Republic of Macedonia in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Approval of the control programme The control programme submitted by the former Yugoslav Republic of Macedonia in accordance with Article 10(1) of Regulation (EC) No 2160/2003 is hereby approved as regards Salmonella in laying flocks of Gallus gallus. Article 2 Amendment to Regulation (EC) No 798/2008 The entry for the former Yugoslav Republic of Macedonia in Part 1 of Annex I of Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 325, 12.12.2003, p. 1. (3) OJ L 139, 30.4.2004, p. 206. (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (5) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (6) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for the former Yugoslav Republic of Macedonia is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 MK  the former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country E, EP